Citation Nr: 9910752	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for loss of visual 
field and defective vision of the right eye.  

3.  Entitlement to an increased rating for chorioretinitis of 
the left eye, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence that the veteran has a diagnosis of 
PTSD.  

3.  There is no verification of a PTSD stressor.  

4.  There is no evidence connecting the current loss of 
visual field and defective vision of the right eye to the 
service-connected chorioretinitis of the left eye, or to 
toxoplasmosis or other disease or injury during service.  

5.  The service-connected chorioretinitis of the left eye is 
manifested by light perception in the left eye.  The veteran 
does not have anatomical loss of the service-connected left 
eye.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for loss of visual field 
and defective vision of the right eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  Chorioretinitis of the left eye is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.80, 4.84a and Codes 6066, 6070 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peace 
time service.  38 U.S.C.A. § 1131 (West 1991).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The first requirement for a well grounded claim is a 
diagnosis of a disability by a competent medical 
professional.  The veteran's assertion that he has PTSD is 
not competent evidence that he actually has the disability 
because he does not have the medical training and experience 
to make such as diagnosis.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The file contains copies of private treatment notes from 1989 
to 1994.  They show treatment for various physical complaints 
without any mention of PTSD or any psychiatric problems.  

VA clinical records for 1994 and 1995 also deal with physical 
complaints without a diagnosis of PTSD.  The social work 
service notes show treatment for drug and alcohol abuse.  
This does not imply a diagnosis of PTSD; rather, it indicates 
that the veteran's problems were considered by a trained 
professional who did not find indications of PTSD.  

The statement of the case notified the veteran that the case 
was being denied because there was no evidence that PTSD was 
ever diagnosed.  In accordance with 38 U.S.C.A. § 5103 (West 
1991), the statement of the case notified the veteran of the 
need for evidence of a diagnosis.  However, he has not 
submitted evidence of a diagnosis of PTSD or reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

As there is no clear diagnosis of PTSD, the claim is not well 
grounded and must be denied.  Cf. Cohen.  

The veteran did serve in Vietnam.  He did not receive a 
Combat Infantryman Badge, Purple Heart or similar combat 
decoration.  His service personnel and medical records do not 
reflect any combat service.  38 U.S.C.A. § 1154 (West 1991).  
His personnel records show that he was a canvas and web 
equipment repair specialist with a supply unit.  This 
information does  not verify the claimed stressors or 
indicate that the claim is well grounded.  

The veteran asserted that his duties with the supply unit 
required his travel about Vietnam and he engaged in combat in 
various places.  The RO had asked for details to verify 
claimed stressors; however, the veteran responded that he 
could not remember the details.  As his claim is not well 
grounded, VA is under no further obligation to attempt to 
develop this claim.  See Murphy.  

Loss of Visual Field and Defective Vision of the Right Eye

There is no dispute that the veteran has a right eye 
disability manifested by loss of visual field and defective 
vision of the right eye.  

There is also no question of disease or injury during 
service.  The service medical records establish that he had 
toxoplasmosis and chorioretinitis of the left eye during 
service.  

The question in this case is whether the current disability 
is connected to the disease and injury in service.  

The veteran contends that he still has toxoplasmosis in his 
blood and that it has caused his current right eye disorders.  

The presence of toxoplasmosis is a medical question.  The 
diagnosis of this disease requires medical training which the 
veteran does not have.  His assertion that he still has the 
condition is not competent evidence.  See Rabideau, 
Grottveit.  

Further, questions of etiology or causation are medical in 
nature and the veteran lacks the medical expertise to present 
competent evidence connecting his right eye disorder to his 
service-connected left eye disability.  See Grivois v. Brown, 
6 Vet. App. 136 (1994).  See also 38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995)

To connect the current right eye disability to disease or 
injury during service, or to a service-connected disability, 
requires evidence of a linkage from a competent medical 
source.  The record shows that the veteran had private out 
patient treatment for various physical ailments from 1989 to 
1994 as well as VA treatment in 1994 and 1995.  He had a 
private eye examination in August 1993 and VA ophthalmologic 
examinations in March and June 1996.  Despite been seen by 
numerous medical examiners on many occasions:  There is no 
competent evidence to connect the current right eye 
disability to toxoplasmosis, chorioretinitis, or any other 
disease or injury during service; and, there is no competent 
evidence to connect the veteran's current right eye 
disability to his service-connected left eye disability.  
When examined by VA in 1996, it was determined that the right 
eye impairment was of unknown etiology or maybe due to 
glaucoma.  This evidence fails to establish a plausible nexus 
to service or a service-connected disability.  In addition 
there is no competent evidence establishing aggravation of 
the right eye because of the left eye.

As there is no competent evidence of a connection, the claim 
is not well grounded and must be denied.  

Chorioretinitis of the Left Eye

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The highest rating assignable for loss of vision in one eye 
is 30 percent.  It is assigned for blindness in one eye, 
having light perception only.  38 C.F.R. Part 4, Code 6070 
(1998).  The next higher rating, 40 percent, can only be 
assigned if there is an anatomical loss of the eye.  
38 C.F.R. §§ 4.80, 4.84a, Part 4, Code 6066 (1998).  

Review of the medical history in compliance with 38 C.F.R. 
§§ 4.1, 4.2, shows that the veteran does not have anatomical 
loss of the service-connected left eye.  

The recent examination reports provide the most probative 
evidence as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The record here 
shows the veteran's eyes were examined in March and June 
1996.  On both occasions, the left eye was present and had 
light perception.  

Here, the veteran is receiving the maximum evaluation for 
blindness in a single service-connected eye.  He has not 
contended, nor does the evidence show, the anatomical loss of 
the eye required for the next higher rating.  There is no 
evidence of active infection, incapacity or rest 
requirements.  Part 4, Diagnostic Code 6006.  There is no 
evidence of bilateral blindness.

The Board notes that the veteran has been awarded special 
monthly compensation on account of loss of use of his left 
eye.  38 U.S.C.A. § 1114(k) (West 1991).  

The statement of the case reveals that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for PTSD is denied.  Service connection 
for loss of visual field and defective vision of the right 
eye is denied.  An increased rating for chorioretinitis of 
the left eye is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals
 

